I3ALLAB, Circuit Judge.
Irrespective of the explanatory letter written by the appraiser some time after he had made his report, *330it must be assumed that the discounts which were “disallowed” by him were net arbitrarily rejected, but were taken as the measure of the “advance” which he deemed it his duty to make in appraising “the true and actual market value * * * of the merchandise.” This understanding of the appraiser’s official action reconciles it with the law. There is, at least, no evidence that he intended to exceed his powers, and the presumption is that he did not. This view of the present case is, I think, rendered necessary by the recent judgment of the court of appeals for this circuit in the case of U. S. v. Kenworthy,1 which, as yet, has not been officially reported. It follows that the board of appraisers was right in holding that “the remedy of the appellant * * * was by appeal for reappraisement, not by protest”; and therefore its decision is affirmed.

 68 Fed. 90:1:,